DETAILED ACTION
The present Office Action is in response to applicant amended claims and arguments/remarks filed on 06/14/2021. Claims 1, 10, and 16 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-2019-0081023, filed on 07/05/2019.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:  
the at least part of the mapping information" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 10 and 16 recite similar limitations.
The limitation recited in claim 1, “mapping information stored in a memory area … activate a memory area outside the memory system to store at least part of the mapping information in the memory area … wherein the host refers to the at least part of the mapping information in the memory area in a case that the memory area is activated … the memory area is deactivated”, has two different memory areas that store mapping information and there are multiple instances of “the memory area”. Examiner suggests using “a first memory area” and “a second memory area” to improve clarity of the claim limitations. Claims 10 and 16 recite similar limitations.
Regarding claim 16, there is insufficient antecedent basis for the limitation “whether to activate the memory area” in line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint 
Claim 16 recites the limitation "wherein the second device includes the memory area" in line 13.  There is insufficient antecedent basis for this limitation in the claim. There are two different memory areas that have mapping information, one is inside the memory system and the other is outside the memory system. It is unclear to Examiner whether the second device is inside or outside of the memory system, thus, it is unclear which memory area is included in the second device. For examination purpose, Examiner has interpreted the “the memory area” included in the second device is the memory area that is outside of the memory system.
 Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: storing at least part of the mapping information in the memory area outside the memory system. Claim 16 recites “whether to activate the memory area outside the memory system in a case that the reference parameter is equal to or greater than a threshold value … wherein the second device refers to the at least part of the mapping information in the memory area in a case that the memory area is activated”, however, claim 16 has never recited that a mapping information being stored in the memory area (outside the memory system).
Claims 17-20 are rejected as dependents of claim 16 and they do not cure the deficiencies outlined above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2020/0409584), hereinafter Matsumoto, in view of Wright (US 2011/0219106), hereinafter Wright, and further in view of Tillotson et al. (US 2020/0092194), hereinafter Tillotson.
Regarding claim 1, Matsumoto teaches a memory system (Matsumoto, Fig.1, Metadata Node 102) comprising a memory device (Matsumoto, [0040], The computer-readable media 204; Fig.2) which stores mapping information (Matsumoto, [0043], he computer-readable media 204 may store the metadata 114;  [0055], A-E indicates that the data objects having an internal name starting with A-E, for example, “AAA”, “BCD”, and “EFG” are managed by the corresponding metadata node) between logical addresses and physical addresses and a memory controller (Matsumoto, [0038], processors 202; [0039], The processor(s) 202 may be configured to fetch and ]) in communication with the memory device to control the memory device (Matsumoto, [0041]-[0043]), 
wherein the memory controller is configured to: 
update a reference parameter (Matsumoto, [0069], node load calculation data structure) for the at least part of the mapping information stored in a memory area, based on workload information associated with a command received from a host (Matsumoto, [0042], the load-balancing program 116 may monitor the load on the metadata node 102, such as periodically, when triggered by the I/O program or through various other techniques); and 
determine whether to activate a memory area outside the memory system to store at least part of the mapping information in the memory area, in a case that the reference parameter is equal to or greater than a threshold value (Matsumoto, [0042], when a threshold load is exceeded, the load-balancing program 116 may perform load balancing to transfer a portion of metadata 114 to one or more other metadata nodes 102; [0030]; [0100]) or deactivate the memory area outside the memory system in a case that the reference parameter is less than the threshold value,
wherein the host refers to the at least part of the mapping information in the memory area in a case that the memory area is activated, and the host refers to the mapping information in the memory system in a case that the memory area is deactivated.  
 a memory device which stores mapping information between logical address and physical address; determine whether to deactivate the memory area outside the memory system in a case that the reference parameter is less than the threshold value; and wherein the host refers to the at least part of the mapping information in the memory area in a case that the memory area is activated, and the host refers to the mapping information in the memory system in a case that the memory area is deactivated, as claimed
However, Matsumoto in view of Wright teaches a memory device (Wright, [0032], Note – storage device of metadata server 110) which stores mapping information between logical addresses and physical addresses (Wright, [0032], Metadata layer 104 stores metadata that maps between client layer 102 and block server layer 106. For example, metadata servers 110 map between the client addressing used by clients 108 (e.g., file names, object names, block numbers, etc.) and block layer addressing (e.g., block identifiers) used in block server layer 106).
determine whether to activate a memory area outside the memory system to store at least part of the mapping information in the memory area (Matsumoto, [0042], when a threshold load is exceeded, the load-balancing program 116 may perform load balancing to transfer a portion of metadata 114 to one or more other metadata nodes 102; Wright, [0032], Metadata layer 104 stores metadata that maps between client layer 102 and block server layer 106; Note – Wright teaches a metadata node stores address translation information; Matsumoto teaches add one or more metadata nodes in case a threshold load is exceeded and migrate data from an old ; and 
wherein the host refers to the at least part of the mapping information in the memory area in a case that the memory area is activated, (Matsumoto, [0102], At 1312 the processor(s) may calculate access load to be moved in the other nodes in the node group; [0103], If so, the process goes to 1318 to perform data migration; [0027], The metadata nodes 102 may each include an input/output (I/O) program 112 that may be executed on each metadata node 102 to enable the metadata nodes 102 to respond to requests from the user devices such as for storing user data, providing access to stored data, and so forth; Note – when a new metadata node is added, the mapping information stored in the new metadata node will be accessed by user devices (host).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to incorporate teachings of Wright to store metadata that maps between logical address used by a client layer to physical address used by a block server layer in metadata servers. A person of ordinary skill in the art would have been motivated to combine the teachings of Matsumoto with Wright because it improves efficiency of the system disclosed in Matsumoto by providing address mapping information for clients/hosts to access block servers (Wright, [0032]).
However, the combination of Matsumoto and Wright does not explicitly teach deactivate the memory area outside the memory system in a case that the reference 
However, the combination of Matsumoto in view of Tilloston teaches deactivate the memory area outside the memory system in a case that the reference parameter is less than the threshold value (Tillotson, [0055], if the overall workload falls below a threshold, or the resource utilization metrics of one or more IPCCs falls below some threshold, selected IPPCs (or individual nodes within selected IPPCs) may be decommissioned) and 
the host refers to the mapping information in the memory system in a case that the memory area is deactivated (Note - when the metadata node is removed when workload falls below a threshold, the mapping information stored in the removed metadata node will be deactivated, thus, user devices will need to access the address mapping information stored in available (old) metadata nodes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto to incorporate teachings of Tillotson to remove nodes (i.e. metadata nodes in Matsumoto) when workload falls below a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Tillotson because it improves efficiency of the system disclosed in the combination of Matsumoto by increase/decrease the number of nodes at the various layers as needed based on threshold conditions met (Tilloston, [0077]).
Regarding claim 2, as exemplary, the combination of Matsumoto, Wright, and Tilloston teaches all the features with respect to claim 1 as outlined above. The combination of Matsumoto further teaches the memory system according to claim 1, wherein the workload information is determined based on a read command or a write command received from the host for a predetermined time period (Matsumoto, [0035], the first metadata node 102(1) receives a large number of data write requests, data read requests, or any of various other access requests. The first metadata node 102(1) may compare its load over the period of time with a threshold load.).  
Regarding claim 6, the combination of Matsumoto, Wright, and Tilloston teaches all the features with respect to claim 1 as outlined above. The combination of Matsumoto further teaches the memory system according to claim 1, wherein the workload information is determined based on a frequency of referring to the memory area responsive to commands received from the host for a predetermined time period (Matsumoto, [0035], memory utilization, access count).  
Regarding claim 7, the combination of Matsumoto, Wright, and Tilloston teaches all the features with respect to claim 6 as outlined above. The combination of Matsumoto further teaches the memory system according to claim 6, wherein, when the frequency of referring to the memory area is equal to or greater than a threshold frequency, the memory controller updates a value of the reference parameter to increase an activation possibility of the memory area, and wherein, when the frequency of referring to the memory area is less than the threshold frequency, the memory controller updates a value of the reference parameter to decrease an activation possibility of the memory area (Matsumoto, [0066], [0069]).  

Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2020/0409584), hereinafter Matsumoto, in view of Wright (US 2011/0219106), hereinafter Wright, and further in view of Tillotson et al. (US 2020/0092194), hereinafter Tillotson and Rao et al. (US 2019/0377647), hereinafter Rao.
Regarding claim 10, claim 10 has similar limitations as claim 1 and is rejected for the similar reasons. The combination of Matsumoto, Wright, and Tilloston in claim 1 teaches a metadata node that stores mapping information between logical address and physical address. The combination of Matsumoto does not explicitly teach a memory controller comprising a memory interface for communicating with a memory device configured to store mapping information between logical addresses and physical addresses and a control circuit for controlling the memory device, wherein the control circuit is configured to: store at least part of the mapping information in a memory area outside the memory controller, as claimed.
However, the combination of Matsumoto in view of Rao teaches a memory controller (Rao, Fig.1, see memory controller 112) comprising a memory interface (Rao, [0019], the memory controller 112 can cause the data 217 and metadata 217 to be transferred from the volatile memory 115 to the non -volatile memory 116; Note – indicating memory controller 112 has an interface that enables communication with the storage device for storing metadata.) for communicating with a memory device (Rao,  configured to store mapping information between logical addresses and physical addresses (Rao, [0016], the metadata 118 stored within the persistent storage 114; Matsumoto, [0032], metadata servers 110 map between the client addressing used by clients 108 (e.g., file names, object names, block numbers, etc.) and block layer addressing (e.g., block identifiers) used in block server layer 10) and a control circuit (Rao, [0030], BMC 580 can be referred to as a service processor or embedded controller (EC)) for controlling the memory device, wherein the control circuit (controller) is configured to: store at least part of the mapping information in a memory area outside the memory controller (Rao, [0019]; Note – metadata 118 is stored outside of memory controller 112; Fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto, Wright, and Tillotson to incorporate teachings of Rao for implementing metadata nodes (in Matsumoto) using the node architecture suggested in Rao, particularly, the memory controller 112. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Rao because it improves efficiency of the system disclosed in the combination of Matsumoto by providing a distributed storage cluster system running concurrently on different nodes (Rao, [0010], [0013]).
Regarding claim 11, claim 11 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claim 13, claim 13 has similar limitations as claim 6 and is rejected for the similar reasons.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, and Tillotson as applied to claims 2 above, and further in view of Lee et al. (US 2016/0259723), hereinafter Lee.
Regarding claim 3, the combination of Matsumoto teaches all the features with respect to claim 2 as outlined above. The combination of Matsumoto further teaches the memory system according to claim 2, wherein, upon receipt from the host of a read command referring to the mapping information stored in the memory area, the memory controller updates a value of the reference parameter to increase an activation possibility of the memory area (Matsumoto, [0066], The node load information data structure 216 includes an internal name 802 and an access count 804), and wherein, upon receipt from the host of a write command for a logical address corresponding to the mapping information stored in the memory area, the memory controller updates a value of the reference parameter to decrease an activation possibility of the memory area.
The combination of Matsumoto does not teach wherein, upon receipt from the host of a write command for a logical address corresponding to the mapping information stored in the memory area, the memory controller updates a value of the reference parameter to decrease an activation possibility of the memory area, as claimed
However, the combination of Matsumoto in view of Lee teaches wherein, upon receipt from the host of a write command for a logical address corresponding to the mapping information stored in the memory area, the memory controller updates a value of the reference parameter to decrease an activation possibility of the memory area (Lee, [0028]; [0058]-[0067]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto to incorporate teachings of Lee to dynamically allocate one or more extents to one region for the L2P mapping table in Matsumoto. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Lee because it improves efficiency of the system disclosed in the combination of Matsumoto by extending life of nonvolatile memory with reduced number of erase operations, write operations, and garbage operations (Lee, [0028]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, and Tillotson as applied to claims 1 above, and further in view of Hahn (US 2016/0246726), hereinafter Hahn.
.Regarding claim 4, the combination of Matsumoto teaches all the features with respect to claim 1 as outlined above. The combination of Matsumoto does not explicitly teach the memory system according to claim 1, wherein the workload information is determined based on a pattern of logical addresses corresponding to one or more commands received from the host for a predetermined time period, as claimed.
However, the combination of Matsumoto in view of Hahn teaches the memory system according to claim 1, wherein the workload information is determined based on a pattern of logical addresses corresponding to one or more commands received from the host for a predetermined time period (Matsumoto; [0035], over the period of time, Hahn, [0026], Hint derivation module 301 analyzes incoming data for patterns. Hint derivation module 301 may also detect the access frequency for LBAs in I/O requests from host device 201; [0039])).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto to incorporate teachings of Hahn to determine workload information based on access pattern. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Hahn because it improves efficiency and performance of the system disclosed in the combination of Matsumoto by accessing metadata based on access pattern to reduce latency in flash translation layer access (Hahn, [0015])

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, Tillotson, and Rao as applied to claims 10 above, and further in view of Hahn (US 2016/0246726), hereinafter Hahn.
Regarding claim 12, claim 12 has similar limitations as claim 4 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto to incorporate teachings of Hahn to determine workload information based on access pattern. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Hahn because it improves efficiency 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, Tillotson, and Hahn as applied to claim 4 above, and further in view of Frid et al. (US 2018/0275873), hereinafter Frid.
Regarding claim 5, the combination of Matsumoto teaches all the features with respect to claim 4 as outlined above. The combination of Matsumoto does not teach the memory system according to claim 4, wherein, when the pattern of logical addresses is a random pattern, the memory controller updates a value of the reference parameter to increase an activation possibility of the memory area, and wherein, when the pattern of logical addresses is a sequential pattern, the memory controller updates a value of the reference parameter to decrease an activation possibility of the memory area, as claimed.
However, the combination of Matsumoto in view of Frid teaches  the memory system according to claim 4, wherein, when the pattern of logical addresses is a random pattern, the memory controller updates a value of the reference parameter to increase an activation possibility of the memory area, and wherein, when the pattern of logical addresses is a sequential pattern, the memory controller updates a value of the reference parameter to decrease an activation possibility of the memory area (Frid, [0077], A host write command that is sequential, where the LBAs in received commands are contiguous and relatively closely spaced ; Note – random I/O requests are likely to hit more distributed regions in a storage device than sequential, therefore, therefore, random access increases activation possibility of the memory area).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto to incorporate teachings of Frid to access L2P less frequently for sequential commands than random commands. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Frid because it improves efficiency and performance of the system disclosed in the combination of Matsumoto by reducing frequency of swapping/activing of mapping tables (Frid, [0077]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, and Tillotson as applied to claim 1 above, and further in view of Lin et al. (US 2019/0227929), hereinafter Lin.
Regarding claim 8, the combination of Matsumoto teaches all the features with respect to claim 1 as outlined above. The combination of Matsumoto further teaches the memory system according to claim 1, wherein, when the memory area is in a deactivated state (Tillotson, [0055], if the overall workload falls below a threshold, or the resource utilization metrics of one or more IPCCs falls below some threshold, , the memory controller updates the reference parameter based on whether a logical address included in a command received from the host matches a logical address included in mapping information stored in a virtual memory area positioned in the memory controller.  
The combination of Matsumoto does not teach the memory controller updates the reference parameter based on whether a logical address included in a command received from the host matches a logical address included in mapping information stored in a virtual memory area positioned in the memory controller, as claimed.
However, the combination of Matsumoto in view of Lin teaches the memory controller updates the reference parameter based on whether a logical address included in a command received from the host matches a logical address included in mapping information stored in a virtual memory area positioned in the memory controller (Lin, [0020], memory controller 110 may comprise a microprocessor 112, a Read Only Memory (ROM) 112M, a control logic 114, a buffer memory 116; [0060], the buffer memory 116 comprises the L2P table; Matsumoto, [0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto to incorporate teachings of Lin to store a copy of L2P in a virtualized memory inside a controller and monitor the temperature of a PPT matches with logical addresses of read/write operations. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Lin because . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, Tillotson, and Rao as applied to claim 10 above, and further in view of Lin et al. (US 2019/0227929), hereinafter Lin.
Regarding claim 14, claim 14 has similar limitations as claim 8 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto to incorporate teachings of Lin to store a copy of L2P in a virtualized memory inside a controller and monitor the temperature of a PPT matches with logical addresses of read/write operations. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Lin because it improves access performance of data storage device disclosed in the combination of Matsumoto by reducing the time required to find a physical address when accessing the data storage device (Lin, [0005]). 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, Tillotson, and Lin as applied to claims 8 above, and further in view of Li et al. (US 2019/0332542), hereinafter Li.
Regarding claim 9, the combination of Matsumoto teaches all the features with respect to claim 8 as outlined above. The combination of Matsumoto does not explicitly teach the memory system according to claim 8, wherein the memory controller deactivates the virtual memory area when the memory area is converted into an activated state from the deactivated state, as claimed.
However, the combination of Matsumoto in view of Li teaches the memory system according to claim 8, wherein the memory controller deactivates the virtual memory area when the memory area is converted into an activated state from the deactivated state (Li, [0047]-[0049], cache 123 determines, based on the first bitmap, whether the cache function is enabled for the slice 230-3. If the cache 123 determines that the cache function is disabled for the slice 230-3, at block 330, the cache 123 forwards the I/O request to the physical logic storage unit 210 to directly read data from the storage disks or write data into the storage disks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto to incorporate teachings of Li to have an enabled cache with a disabled external storage device or a disable cache with an enabled external storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Li because it improves efficiency and flexibility of the system disclosed in the combination of Matsumoto by selectively enable /disable cache for particular storage units (Li, [0003]). 

s 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Wright, Tillotson, Rao, and Lin as applied to claims 10 above, and further in view of Li et al. (US 2019/0332542), hereinafter Li.
Regarding claim 15, claim 15 has similar limitations as claim 9 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumoto to incorporate teachings of Li to have an enabled cache with a disabled external storage device or a disable cache with an enabled external storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Matsumoto with Li because it improves efficiency and flexibility of the system disclosed in the combination of Matsumoto by selectively enable /disable cache for particular storage units (Li, [0003]). 

Claims 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2016/0246726), hereinafter Hahn in view of Tillotson et al. (US 2020/0092194), hereinafter Tillotson.
Regarding claim 16, Hahn teaches a method for operating a memory system (Hahn, Fig.3, storage device 200), comprising: 
updating, by a first device (Hahn, [0026], storage device 200) included in the memory system, a reference parameter (Hahn, [0026], access frequency) associated with a memory area in which at least part of mapping information for mapping between logical addresses and physical addresses (Hahn, [0026], FTL;  is stored, based on workload information on a command received from a second device (Hahn, [0026], host device 201) different from the first device (Hahn, [0026], Hint derivation module 301 analyzes incoming data for patterns. Hint derivation module 301 may also detect the access frequency for LBAs in I/O requests from host device 201); and 
determining, by the first device, whether to activate the memory area outside the memory system (Hahn, [0026], secondary FTL cache 104, which is maintained in HMB 204; Fig.3), in a case that the reference parameter is equal to or greater than a threshold value (Hahn, [0015], [0017], [0026]) or deactivate the memory area outside the memory system in a case that the reference parameter is less than the threshold area, 
wherein the second device refers to the at least part of the mapping information in the memory area in a case the memory area is activated (Hahn, [0026]), and the second device refers to the mapping information in the memory system in a case that the memory area is deactivated, and
wherein the second device includes the memory area (Hahn, [0026], [0026], secondary FTL cache 104, which is maintained in HMB 204; Fig.3).
Hahn does not explicitly teach deactivate the memory area outside the memory system in a case that the reference parameter is less than the threshold area, and the second device refers to the mapping information in the memory system in a case that the memory area is deactivated; and wherein the second device includes the memory area, as claimed.
deactivate the memory area outside the memory system in a case that the reference parameter is less than the threshold value (Tillotson, [0055], if the overall workload falls below a threshold, or the resource utilization metrics of one or more IPCCs falls below some threshold, selected IPPCs (or individual nodes within selected IPPCs) may be decommissioned) and 
the second device refers to the mapping information in the memory system in a case that the memory area is deactivated (Note - when the metadata storage is removed due to workload falls below a threshold, the mapping information stored in the removed metadata storage will be unavailable, thus, a host device will need to access the address mapping information stored in other available (old) metadata storage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahn to incorporate teachings of Tillotson to not access a storage area (i.e. secondary FTL cache in Hahn) when workload falls below a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hahn with Tillotson because it improves efficiency of the system disclosed in the combination of Matsumoto by increase/decrease the number of nodes at the various layers as needed based on threshold conditions met (Tilloston, [0077]).
Regarding claim 17, the combination of Hahn and Tillotson teaches all the features with respect to claim 16 as outlined above. The combination of Hahn further teaches the method according to claim 16, wherein the first device (Hahn, storage device 200) includes a memory controller (Hahn, [0021], storage device 200 typically  included in the memory system, and the second device includes a host configured to transmit a command to the memory controller (Hahn, [0021]).  
Regarding claim 19, the combination of Hahn and Tillotson teaches all the features with respect to claim 1 as outlined above. The combination of Hahn further teaches the method according to claim 17, wherein the workload information is determined based on a pattern of logical addresses corresponding to one or more commands received from the host for a predetermined time period (Hahn, [0026], Hint derivation module 301 analyzes incoming data for patterns. Hint derivation module 301 may also detect the access frequency for LBAs in I/O requests from host device 201; [0039]).
Regarding claim 20, the combination of Hahn and Tilloston teaches all the features with respect to claim 17 as outlined above. The combination of Hahn further teaches the method according to claim 17, wherein the workload information is determined based on a frequency of referring to the memory area responsive to commands received from the host for a predetermined time period (Hahn, [0026], Hint derivation module 301 analyzes incoming data for patterns. Hint derivation module 301 may also detect the access frequency for LBAs in I/O requests from host device).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hahn and Tillotson as applied to claim 17 above, and further in view of Matsumoto et al. (US 2020/0040958), hereinafter Matsumoto.
Regarding claim 18, the combination of Hahn teaches all the features with respect to claim 17 as outlined above. The combination of Hahn does not explicitly teach the method according to claim 17, wherein the workload information is determined based on a read command or a write command received from the host for a predetermine time period, as claimed.
However, the combination of Hahn in view of Hahn in view of Matsumoto teaches the method according to claim 17, wherein the workload information is determined based on a read command or a write command received from the host for a predetermine time period (Matsumoto, [0035], the first metadata node 102(1) receives a large number of data write requests, data read requests, or any of various other access requests. The first metadata node 102(1) may compare its load over the period of time with a threshold load).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hahn to incorporate teachings of Matsumoto to determine access count over a period of time. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hahn with Matsumoto because it improves efficiency of the system disclosed in the combination of Hahn by performing load balancing in a large scalable storage system (Matsumoto, [0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NANCI N WONG/Primary Examiner, Art Unit 2136